Case 1:19-cv-00828-KAM-CLP Document 2 Filed 02/12/19 Page 1 of 6 PageID #: 44




  2/12/2019                                   /s/Priscilla Bowens
Case 1:19-cv-00828-KAM-CLP Document 2 Filed 02/12/19 Page 2 of 6 PageID #: 45
Case 1:19-cv-00828-KAM-CLP Document 2 Filed 02/12/19 Page 3 of 6 PageID #: 46




  2/12/2019                                    /s/Priscilla Bowens
Case 1:19-cv-00828-KAM-CLP Document 2 Filed 02/12/19 Page 4 of 6 PageID #: 47
Case 1:19-cv-00828-KAM-CLP Document 2 Filed 02/12/19 Page 5 of 6 PageID #: 48




   2/12/2019                                 /s/Priscilla Bowens
Case 1:19-cv-00828-KAM-CLP Document 2 Filed 02/12/19 Page 6 of 6 PageID #: 49
